PER CURIAM
Petitioner seeks judicial review of an order of the Board of Parole and Post-Prison Supervision (Board), arguing that the Board erred in imposing a parole supervision term of 163 months based on ORS 144.085(l)(c). Petitioner argues that the statute is not applicable because his crimes were committed in May 1987, and the statute applies only to crimes committed after September 29, 1991. We agree. Fernandez v. Board of Parole, 137 Or App 247, 904 P2d 1071 (1995).
Petitioner also argues that the Board’s retroactive application of the sexual offender notification statute to him was a violation of the state and federal ex post facto clauses. We disagree. Williford v. Board of Parole, 137 Or App 254, 904 P2d 1074 (1995). Petitioner’s remaining assignments of error do not require discussion.
Reversed and remanded for reconsideration.